Citation Nr: 0615664	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-14 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to service connection for cataracts in the left 
eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1960 to 
April 1990.

By rating action in July 2000, the RO denied the veteran's 
claims for service connection for cataracts of the left eye, 
for polyps and cancer in the colon, and for a left foot 
disorder as not well grounded as well as denied a claim for 
an increased rating for a right eye disability.  In November 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which eliminated the well 
grounded requirement, and provided for the re-adjudication of 
claims denied as not well grounded between July 1999 and 
November 2000.  See Pub. L. No. 106- 475, § 7(b), 114 Stat. 
2096, 2099-2100 (2000).

Therefore, this matter comes before the Board of Veterans' 
Appeals (Board) on appeal of the July 2002 rating decision 
that readjudicated the veteran's claims, but denied service 
connection for cataracts of the left eye, for polyps and 
cancer in the colon, for a left foot disorder, for a heart 
murmur and for hypertension on the merits; however, the RO 
also granted a increased rating for a right eye disability.  
The veteran filed a notice of disagreement (NOD) in October 
2002, and the RO issued a statement of the case (SOC) in June 
2003.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in June 2003.  In 
June 2005, the RO issued a supplemental SOC (SSOC), 
reflecting the continued denial of the claims for service 
connection and for an increased rating.

In a November 2005 statement by the veteran's 
representative's representative, the veteran withdrew from 
appeal his claims for service connection for polyps and 
cancer in the colon, for a left foot disorder, for a heart 
murmur and for hypertension, and for a higher rating for a 
right eye disability.  As such, the only matter remaining for 
appellate consideration is that set forth on the title page.

In March 2006, the veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO; a transcript of that hearing is of record.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted, 
even though such action will, regrettably, further delay a 
final decision on the claim.

In February 2004, the veteran failed to report for his 
scheduled hearing before RO personnel.  However, in a March 
2004 letter, the veteran's representative requested that the 
February 2004 hearing be rescheduled.  The claims file does 
not reflect that the RO took any action on the 
representative's request; hence, further action, in this 
regard, is warranted.  If the veteran no longer desires such 
a hearing, a signed writing, to that effect, should be placed 
in the claims file.

The Board also finds that specific RO additional development 
of the claim on appeal is warranted.

During the March 2006 Board hearing, the veteran and his 
spouse testified essentially that he was diagnosed with a 
cataract of the left eye while in service and that, since he 
was currently diagnosed with a cataract of the left eye, it 
was directly related to service.  

The Board notes that the veteran's service medical records 
(SMRs) include a November 1978 clinic record that notes a 
small "growth" bilaterally on the medial aspect of each of 
the veteran's eye, on the sclera, touching the cornea.  A May 
1984 Camp Pendleton clinic record reflects that the veteran 
complained of pain to the left eye when light hit it.  The 
assessment was viral conjunctivitis.  In a May 1986 eye 
clinic record, the impression was early cataract of the left 
eye.  An April 1988 eye clinical  record noted early cortical 
"illegible" of the left eye.  On retirement examination in 
November 1989, the examiner indicated that the veteran was 
totally blind in the right eye with no indication of a left 
eye disability.    

A VA examination in June 1990 did not indicate whether the 
veteran had a disability of the left eye as the examination 
was conducted in conjunction with the veteran's claim for 
service connection for a right eye disability. On VA 
examination in September 1999, the physician's impression was 
mild nuclear sclerotic cataract of the left eye and moderate 
cortical cataract of the left eye. On VA examination in 
January 2005, the physician's impression was that the 
cataract of the left eye accounted for the veteran's 
decreased, uncorrectable vision, and was unrelated to the 
cataract surgery on his right eye or the retinal detachments.  
However, the physician did not provide an opinion as to 
whether there was a medical relationship between the 
veteran's cataract of the left eye and his military service.  

On these facts, the Board finds that the RO should obtain a 
supplemental opinion from the VA physician who examined him 
in January 2005, if available, addressing whether there is a 
medical nexus between the veteran's cataract of the left eye 
and service.  The RO should only arrange for an examination 
of the veteran only if this physician is unavailable, or is 
unable to render the requested opinion without again 
examining the veteran.

Prior to obtaining further medical opinion. The RO should 
also obtain and associate with the claims file all 
outstanding VA medical records. The claims file currently 
includes outpatient treatment records from the VA medical 
center (MC) in San Diego, California, dated from November 
1996 to April 2004. However, the record reflects that the 
veteran currently receives treatment at the San Diego VAMC 
and that he was also treated prior to November 1996 at the VA 
eye clinic.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In addition, the veteran reported that he received an annual 
physical examination at the Naval Hospital, Camp Pendleton, 
California.  The claims file currently includes medical 
reports dated from October 1997 to October 1999.  However, 
the record reflects that the veteran began receiving annual 
physical examinations in 1990 at the Naval Hospital at Camp 
Pendleton and still undergoes annual physical examinations.  

Hence, the RO must obtain all outstanding pertinent medical 
records from the above-referenced facilities, from the San 
Diego VAMC May 1990 to November 1996 and from April 2004 to 
the present, and from the Naval Hospital at Camp Pendleton 
from May 1990 to October 1997 and from October 1999 to the 
present, to specifically request all treatment and evaluation 
reports for cataracts of the left eye, following the 
procedures set forth in 38 C.F.R. § 3.159(c) (2005), as 
regards requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2004) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also request that the veteran furnish all pertinent evidence 
in his possession, and should ensure that its notice to the 
appellant meets the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as regards the five elements of a claim for service 
connection, as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions  
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested  
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should take appropriate action 
in response to the representative's March 
2004 request for rescheduling of a 
February 2004 hearing before RO 
personnel. If the veteran no longer 
desires such a hearing, a signed writing, 
to that effect, should be placed in the 
claims file.

2. The RO should obtain from the San 
Diego VAMC all outstanding records of 
medical evaluation and/or treatment of 
the veteran's left eye, from May 1990 to 
November 1996 and from April 2004 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

3.  The RO should obtain from the Naval 
Hospital at Camp Pendleton, all 
outstanding records of medical evaluation 
and/or treatment of the veteran's left 
eye, from May 1990 to October 1997 and 
from October 1999 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

4.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should ensure that the letter meets 
the requirements of recent decision in 
Dingess/Hartman v. Nicholson, cited to 
above, as regards the five elements of a 
claim for service connection, as 
appropriate.  The  RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may adjudicate the claim 
within the one-year  period).

5.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159  (2005).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

6.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should forward the veteran's complete 
claims (to include a complete copy of 
this remand) to the VA examiner who 
conducted the January 2005 VA examination 
for a supplemental opinion.

Based on the review of the entire record, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the veteran's cataracts 
of the left eye is medically related to 
service, to include any complaints or 
findings noted in the service medical 
records 
In rendering the requested opinion, the 
physician should specifically consider 
and address the significance (if any) of 
the service medical records dated from 
November 1978 to April 1988 that appear 
to assess the veteran with a cataract in 
the left eye.  

The RO should only arrange for the 
veteran to undergo additional VA 
examination to obtain a response to the 
questions posed above if the January 2005 
VA examination is not available, or if an 
additional examination is needed for the 
prior examiner to respond to the 
questions posed above.  If an examination 
is warranted, the veteran's entire claims 
file, to include a complete copy of this 
REMAND, must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  

The physician providing the requested 
opinion must set forth the complete 
rationale for the conclusions reached in 
a printed (typewritten) report.

7.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

8.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

10.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for its 
determination, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


